DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an information processing apparatus, comprising: a coordinate system setting unit configured to: receive information indicating one of a first user operation or a second user operation; change a first input coordinate system to a second input coordinate system based on the second user operation; and change the second input coordinate system to the first input coordinate system based on the first user operation; and a video image control unit configured to: control a content in a video image based on the first input coordinate system; and control a display position of the video image based on the second input coordinate system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627